EXHIBIT 10.30

 

LOGO [g837896exttpg01.jpg]

Execution Version

Consolidated Shareholders’ Agreement 2014

Pieris AG, Freising, Germany

dated October 10, 2014

by and among

 

1. Pieris AG, whose principal place of business is at Lise-Meitner-Straße 30,
85354 Freising, Germany (the “Company”), represented by its Management Board,
consisting of Stephen Yoder, and its Supervisory Board, being represented by its
chairman, Dr. Hans A. Küpper;

 

2. The persons listed in Exhibit A who are the holders of common shares of the
Company (“Holders of Common Shares”);

 

3. The persons listed in Exhibit A who are the holders of preferred shares
series A of the Company (“Holders of Preferred Shares Series A”);

 

4. The persons listed in Exhibit A who are the holders of preferred shares
series A-1 of the Company (“Holders of Preferred Shares Series A-1”);

 

5. The persons listed in Exhibit A who are the holders of preferred shares
series B of the Company (“Holders of Preferred Shares Series B”);

 

6. The persons listed in Exhibit A who are the (future) holders of preferred
shares series C of the Company (“Holders of Preferred Shares Series C”);

and

 

7. The persons listed in Exhibit A who are indirect shareholders of the Company
(“Indirect Shareholders”).

The Holders of Common Shares, of Preferred Shares Series A, of Preferred Shares
Series A-1, of Preferred Shares Series B, and of Preferred Shares Series C shall
jointly be referred to as the “Shareholders”. The Holders of Preferred Shares
Series A, of Preferred Shares Series A-1, of Preferred Shares Series B and of
Preferred Shares Series C shall jointly be referred to as the “Preferred
Shareholders”. The Shareholders, the Indirect Shareholders and the Company shall
jointly be referred to as the “Parties”.



--------------------------------------------------------------------------------

Preamble

 

A. The Shareholders are the current and future shareholders of the Company,
which is registered in the commercial register of the local court of Munich (the
“Commercial Register”) under no. HRB 133 223. The object of the Company is the
biotechnological research and development and the distribution of applications
of the research results.

 

B. The Company seeks further growth financing as a series C round of financing
in the total amount of approx. EUR 5,000,000 in new money (equaling approx.
USD 6,660,000; not taking into account the Convertible Loans). Therefore, the
Shareholders and the Company have entered into a separate investment agreement
of even date (the “Investment Agreement”), of which this consolidated
shareholders’ agreement 2014 (“this Agreement” or “CSA 2014”) shall form an
integral part. Capitalized terms used but not defined herein shall have the same
meaning as given to them in the Investment Agreement.

 

C. It is the common intention of the Shareholders that the shares of the Company
are listed on a stock exchange or the Company is sold to a third party in due
course.

NOW, THEREFORE, in order to lay down the principles of the legal relationship
between all Shareholders as current and future shareholders of the Company, the
Parties hereby enter into the following CSA 2014:

Sec. 1

Anti-Dilution Protection / Waiver of Subscription Rights

 

1. If after the increase of the share capital of the Company pursuant to Sec. 1
of the Investment Agreement, a further increase or further increases of the
share capital of the Company take(s) place including, but not limited to, an
increase of the share capital utilizing authorized capital or conditional
capital (“Dilutive Issue”) at a total price per share (issue price plus any
contributions to the capital reserves of the Company pursuant to § 272 para. 2
HGB) that is less than EUR 6.04 (equaling USD 8.09) (“Original Issue Price
Series C”), each Holder of Preferred Shares Series C, acting individually, is
irrevocably entitled (but not obligated) to a weighted-average anti-dilution
protection by subscribing and being issued that number of additional Preferred
Shares Series C at par value without premium or other contributions into the
capital reserves of the Company as if such Holder of Preferred Shares Series C
had subscribed his Preferred Shares Series C according to the following formula:

“Revised Subscription Price Series C” =

(Outstanding shares before the Dilutive Issue x Original Issue Price Series C) +
amount raised in the Dilutive Issue

 

 

Outstanding shares after the Dilutive Issue

(without Anti-Dilution Shares Series C and excluding any options for, or other
securities convertible into, shares in the Company)

 

- 2 / 42 -



--------------------------------------------------------------------------------

The difference between the Original Issue Price Series C and the Revised
Subscription Price Series C calculated accordingly shall be multiplied by the
total number of Preferred Shares Series C held by the concerned Holder of
Preferred Shares Series C and divided by the result of the Revised Subscription
Price Series C minus the portion of the Company’s share capital attributable to
one share (anteiliger Betrag des Grundkapitals) (“Par Value”).

The result then corresponds to the total number of Preferred Shares Series C
which the Holders of Preferred Shares Series C may subscribe at Par Value
without premium or other contributions into the capital reserves of the Company
by virtue of this anti-dilution protection (“Anti-Dilution Shares Series C”),
whereby the Anti-Dilution Shares Series C shall be allocated to the Holders of
Preferred Shares Series C on a pro rata basis with regard to their shareholding
of Preferred Shares Series C before the Dilutive Issue.

Example:

Revised Subscription Price Series C =

(Outstanding shares before the Dilutive Issue x EUR 6.04) + amount raised in the
Dilutive Issue

 

 

Outstanding shares after the Dilutive Issue

(without Anti-Dilution Shares Series C and excluding any options for, or other
securities convertible into, shares in the Company)

The difference between EUR 6.04 and the Revised Subscription Price Series C
calculated accordingly shall be multiplied by the total number of Preferred
Shares Series C and divided by the result of the Revised Subscription Price
Series C minus the Par Value of EUR 1.00 which equals the total number of
Anti-Dilution Shares Series C which the Holders of Preferred Shares Series C may
subscribe at EUR 1.00 and pro rata according to their shareholding of Preferred
Shares Series C.

 

- 3 / 42 -



--------------------------------------------------------------------------------

With respect to the Preferred Shares Series C resulting from the conversion of
the Convertible Loans in accordance with the provisions of the Investment
Agreement (the “Conversion Shares”), the above provisions shall apply separately
and mutatis mutandis; provided, however, that the Original Issue Price Series C
shall be reduced to reflect the discount as provided in the Loan Agreements
applied when calculating the number of Conversion Shares, and the Revised
Subscription Price Series C shall likewise be calculated pursuant to the above
formula but including such reduced Original Issue Price Series C.

 

2. The Holders of Preferred Shares Series C shall receive the Anti-Dilution
Shares Series C in conjunction with the capital increase which led to the
Dilutive Issue. For this purpose all Shareholders shall be obliged to pass the
legally required shareholders’ resolutions and to waive their statutory
subscription rights to the extent necessary.

 

3. The Original Issue Price Series C shall be subject to adjustments for stock
splits, reverse stock splits, stock dividends and the like.

 

4. In the event of more than one Dilutive Issue, the rights under this Sec. 1
may be exercised with respect to each Dilutive Issue. In case of the granting of
Anti-Dilution Shares Series C the Original Issue Price Series C shall be
adjusted accordingly.

 

5.

Para. 1 and 2 shall not apply with regard to (i) the securities issued upon
conversion of the Preferred Shares; (ii) securities issued to board members and
employees of the Company or of affiliates (verbundene Unternehmen) within the
meaning of § 15 German Stock Corporation Act (AktG) pursuant to the terms and
conditions approved by the Supervisory Board, including the member nominated
pursuant to Sec. 16 para. 2 a below; (iii) securities issued as a dividend or
distribution with respect to the Preferred Shares; (iv) securities issued in
connection with equipment leasing, real estate, bank financing or similar
transactions approved by the Supervisory Board, including the member nominated
pursuant to Sec. 16 para. 2 a below; (v) securities issued in an IPO as defined
in Sec. 10 para. 6 below; (vi) securities issued pursuant to the acquisition by
the Company of another corporation or entity by consolidation, corporate
reorganizations, or merger, or purchase of all or substantially all of the
assets of such corporation or entity as approved by the Supervisory Board,
including the member

 

- 4 / 42 -



--------------------------------------------------------------------------------

  nominated pursuant to Sec. 16 para. 2 a below; (vii) securities issued by
reason of a dividend or other distribution on shares of Common Stock; (viii) any
securities issued in the course of a Compensatory Share Capital Increase
pursuant to Sec. 4 para. 3 of the Investment Agreement, and (ix) any securities
issued or issuable upon conversion, exercise or exchange of any other securities
that are covered by (i) - (viii).

 

6. All shares in the Company shall be subject to adjustments for stock splits,
reverse stock splits, stock dividends and the like.

Sec. 2

Notification

 

1. A Shareholder intending to transfer its present or future shareholding in the
Company, or a portion thereof, with or without consideration (“Offeror”) shall
notify the chairman of the Company’s Supervisory Board of such intent in
writing.

 

2. Such notification shall contain the following details to be provided by the
Offeror:

 

  a. Name / firm and address / registered office of the Offeror;

 

  b. Name / firm and address / registered office of the potential acquirer;

 

  c. Purchase price or other consideration, as the case may be, for the intended
transfer;

 

  d. Due date for payment of the purchase price or other consideration, as the
case may be;

 

  e. Amount, type and series of shares intended to be transferred;

 

  f. Representations and warranties given or declared by the Offeror, as the
case may be.

Sec. 3

Offer to the Holders of Rights of First Refusal

 

1. An Offeror intending to transfer its current or future shareholding in the
Company for consideration (sale/exchange/contribution to the capital in return
for shareholder rights, etc.) shall, along with a notification pursuant to
Sec. 2 hereof, offer such shares for sale to all other Shareholders.

 

- 5 / 42 -



--------------------------------------------------------------------------------

2. The offer is to be submitted to the Company, addressed to the chairman of the
Supervisory Board. The notice shall constitute an offer vis-à-vis the
Shareholders other than the Offeror and other than Shareholders being subject to
Sec. 4 para. 2 sentence 2 of this Agreement (the “First Right Holders”). The
terms of the offer are to fully correspond with the terms of the offer for sale
made to the potential acquirer. In the event that consideration other than in
cash is provided for, the Offeror shall state the equivalent monetary value of
such consideration for the purposes of submitting the offer to the First Right
Holders. The value of non-monetary consideration shall be determined in
accordance with the respective consideration’s fair market value. In the event
of doubt as to the accuracy of such valuation, the Supervisory Board, by way of
a 75 % majority resolution, shall be obliged to instruct an independent expert
(e.g. an auditor) to submit a report and make a determination on the fair market
value of such consideration. The costs incurred as a result of instructing such
expert are to be borne by the Offeror. The results of such opinion shall be
conclusive with respect to the fair market value of consideration payable for
the offer for sale submitted.

Sec. 4

Exercise of Rights of First Refusal

 

1. Upon receipt of the notification of the intent to transfer shares pursuant to
Sec. 2, the Company, through the chairman of its Supervisory Board, shall
immediately notify all other Shareholders of the contents of the said
notification and the offer contained therein and shall forward such offer to the
other Shareholders in accordance with Sec. 3. The chairman of the Supervisory
Board shall notify the other Shareholders of such offer by way of registered
mail.

 

2. The First Right Holders are entitled to accept the offer submitted by the
Offeror pursuant to Sec. 3 in accordance with the ratio their respective
shareholdings in the Company bear to each other. As long as the Offeror has not
transferred the shares in respect of which it made a notification of offer
pursuant to Sec. 2, and the period of two months pursuant to Sec. 7 para. 2 has
not expired, such Offeror shall not be entitled to a right of first refusal if
another Shareholder submits a notification of offer pursuant to Sec. 2 prior to
the expiry of the period of two months pursuant to Sec. 7 para. 2 applicable in
respect of the Offeror.

 

- 6 / 42 -



--------------------------------------------------------------------------------

3. The First Right Holders are entitled to declare their acceptance of the offer
pursuant to Sec. 3 within one month after receipt of the notification and
submission of the offer pursuant to para. 1 in writing vis-à-vis the chairman of
the Supervisory Board or to exercise their tag-along right, if any, pursuant to
Sec. 8 by way of written declaration vis-à-vis the chairman of the Supervisory
Board within the period of notice stated. In this declaration vis-à-vis the
chairman, the First Right Holders can also declare that they accept the offer in
the first line and exercise their tag-along right, if their acceptance is
regarded as ineffective pursuant to Sec. 7 para. 2. The date the respective
notice is received by the chairman of the Supervisory Board shall be conclusive.

 

4. Upon the notice of acceptance pursuant to para. 3 being received by the
chairman of the Supervisory Board, a sale and purchase agreement between the
Offeror and the respective accepting First Right Holders shall be deemed
constituted and concluded. Non-divisible fractions of shares shall be allocated
to the First Right Holder first to accept the offer by way of notice to the
chairman of the Company’s Supervisory Board. The date the respective notice of
acceptance is received by the chairman of the Supervisory Board shall be
conclusive.

Sec. 5

Exercise of a Further Right of First Refusal

 

1. In the event that not all First Right Holders exercise their right pursuant
to Sec. 4, the following shall apply: The First Right Holders who accepted the
offer submitted to them shall also be entitled to accept in addition the offer
that was first made to the First Right Holders who decided not to exercise their
rights of first refusal and therefore did not accept the offer addressed to
them. Those First Right Holders, who, upon first notification, exercised their
right of first refusal in the first round, are entitled to exercise the rights
of first refusal which were not exercised pursuant to Sec. 4 pro rata to their
respective shareholding in the Company, including any shares acquired pursuant
to Sec. 4.

 

2.

The chairman of the Supervisory Board shall advise the First Right Holders, who,
pursuant to para. 1 are entitled to acquire further shares in the Company by
furnishing an additional acceptance notice, within one week after expiry of the
period of notice set forth in Sec. 4 para. 3, as to the number of additional
shares they shall be entitled to acquire. The chairman

 

- 7 / 42 -



--------------------------------------------------------------------------------

  of the Supervisory Board shall effect such notification by way of registered
mail. Such notification shall constitute a valid offer to the First Right
Holders concerned with respect to the sale of the relevant number of shares
stated subject to the terms set forth in Sec. 2 para. 2.

 

3. First Right Holders seeking to exercise additional rights of first refusal
are to declare their acceptance of such additional offer with respect to the
number of shares offered in accordance with para. 2 by way of written notice to
the chairman of the Supervisory Board within two weeks as of the date on which
they receive a notification pursuant to para. 2.

 

4. Upon the notice of acceptance pursuant to para. 3 being received by the
chairman of the Supervisory Board, a sale and purchase agreement between the
Offeror and the respective First Right Holders shall be deemed constituted and
concluded. Non-divisible fractions of shares shall be allocated to the First
Right Holder first to accept the offer by way of notice to the chairman of the
Company’s Supervisory Board. The date the respective notice of acceptance is
received by the chairman of the Supervisory Board shall be conclusive.

Sec. 6

Comprehensive Exercise of Rights of First Refusal

Each of the rights of first refusal pursuant to Sec. 4 and 5 may only be
exercised or waived by a Shareholder in whole (not in part), i.e. to the total
extent rights of first refusal exist and not with regard to a part of the shares
offered to, and only with respect to all shares held by the respective
Shareholder.

Sec. 7

Non-Exercise of Rights of First Refusal

 

1. After expiry of the period of notice pursuant to Sec. 4 para. 3 or after
expiry of the period of notice pursuant to Sec. 5 para. 3, respectively, the
chairman of the Supervisory Board shall notify the Shareholders about the extent
to which the rights of first refusal have been exercised. Such notification is
to be effected by way of registered mail.

 

2.

In the event that Shareholders chose not to or fail to exercise their rights of
first refusal for all of the shares offered, none of the sales pursuant to
Sec. 4

 

- 8 / 42 -



--------------------------------------------------------------------------------

para. 4 and Sec. 5 para. 4 will be effected and the Offeror shall within a
period of two months after receipt of the Supervisory Board’s notification
pursuant to para. 1 hereof be entitled to sell the shares offered to the
acquirer named in the notification pursuant to Sec. 2 and with respect to which
rights of first refusal have not been exercised, thereby duly observing the
provisions on the restraint on alienation (Sec. 13 below) as well as
Shareholders’ tag-along rights pursuant to Sec. 8. Such sale may, however, not
be effected on terms which are more beneficial to the acquirer than the terms
set forth in the notification pursuant to Sec. 2. The respective agreement
entered into between the Offeror and the respective acquirer is to be submitted
immediately upon conclusion to the chairman of the Supervisory Board for his
inspection.

Sec. 8

Tag-Along Rights

 

1. Each Shareholder is entitled to demand from the Offeror, who pursuant to
Sec. 7 para. 2 is entitled to sell shares to the acquirer named in the
notification of offer pursuant to Sec. 2, that such Offeror co-sells his shares
in accordance with the terms and conditions set forth in the said notification
of offer pursuant to Sec. 2, to the extent desired by the respective
Shareholder, to the acquirer named in the said notification. Such tag-along
right is to be exercised by way of written notice, such notice setting forth the
number and series of shares to be co-sold. The said notice is to be submitted to
the chairman of the Company’s Supervisory Board at the latest one month after
receipt of the notification of the offer pursuant to Sec. 4 para. 1. Upon
receipt of such notice, the Company shall, through the chairman of its
Supervisory Board, inform the Offeror immediately in respect of the exercise of
the tag-along rights and the number and series of shares which are to be
co-sold. The said notice is to be effected by way of registered mail.

 

2. In the event that the acquirer named in the notification pursuant to Sec. 2
is not willing to acquire the shares from the Offeror and the shares, with
respect to which tag-along rights have been exercised, save for para. 4
hereinafter the Offeror shall be obliged to sell upon the respective request by
the Preferred Shareholders who exercised their tag-along rights his and such
shares, with respect to which tag-along rights have been exercised, in
proportion to the shareholding of the Offeror (with the shares, which are to be
acquired by First Right Holders, not to be deducted) and the respective
Preferred Shareholder who has exercised his tag-along right (taking into account
his entire shareholding) in accordance with the following provisions.

 

- 9 / 42 -



--------------------------------------------------------------------------------

3. The Offeror shall notify the chairman of the Supervisory Board prior to any
sale and after receipt of the notice of the chairman of the Supervisory Board
that tag-along rights have been exercised of the number of shares the acquirer
named in the notification pursuant to Sec. 2 is willing to purchase. The
Company, by the chairman of its Supervisory Board, shall immediately inform the
Preferred Shareholders who want to exercise their tag-along rights accordingly.
In the event the acquirer is not willing to acquire all shares with respect to
which tag-along rights have been exercised the Shareholders who want their
shares being co-sold have to declare vis-à-vis the chairman of the Supervisory
Board within three days after receipt of the information by the chairman of the
Supervisory Board whether they require their shares to be sold on a pro-rata
basis pursuant to para. 2 or the entire sale pursuant to para. 4. Such request
must be made within three days by the chairman of the Supervisory Board
vis-à-vis the Offeror who shall be bound by such request.

 

4. In the event that the acquirer named in the notification pursuant to Sec. 2
is a competitor of the Company or an undertaking associated with a competitor of
the Company within the meaning of § 15 AktG the sale to the acquirer shall only
be allowed if the acquirer purchases all shares of the Preferred Shareholders
who have exercised their tag-along rights if the respective Preferred
Shareholders request so. Sentence 1 shall also apply if the acquirer holds more
than 50% of the share capital of the Company after such sale. For the purpose of
sentence 2 any shares held by an undertaking associated with the acquirer within
the meaning of § 15 AktG shall be deemed to be shares held by the acquirer. In
the event that the acquirer is not willing to acquire all shares which are
required to be co-sold, the Offeror shall not be permitted to sell its shares.

Sec. 9

Drag-Along Rights

 

1.

On the basis of a resolution at any time and from time to time by the holders of
a simple majority of the votes pertaining to the Preferred Shares Series C and
the holders of a simple majority of the votes pertaining to all Preferred Shares
in the Company (collectively “Investor Majority”), all Shareholders shall agree
to sell and transfer their shares to a third party acquirer (not affiliated to
any of the Shareholders) who is willing to acquire 50 % or more

 

- 10 / 42 -



--------------------------------------------------------------------------------

  of all shares in the Company pro rata to their shareholding in the Company
and, subject to Sec. 10 below, under equal terms and conditions with due regard
being given to the form of the securities being sold by each of the Parties (the
“Sale Transaction”). A share swap, contribution, consolidation or merger of the
Company with or into any other corporation or other entity or person, or any
other corporate reorganization, after which the Shareholders immediately prior
to such share swap, contribution, consolidation, merger or reorganization, will
own 50 % or less of the voting power of the receiving or surviving legal entity
immediately after such share swap, contribution, consolidation, merger or
reorganization, or any other transaction or series of related transactions by
which 50 % or more of the Company’s voting power is transferred shall also be
deemed a Sale Transaction; the same shall apply to the disposal (including by
way of exclusive irrevocable licensing) of 50 % or more of the tangible and
intangible assets of the Company (calculated at fair market values and
irrespective of whether such assets may be shown in the Company’s financial
statements under applicable generally accepted accounting principles).

 

2. By way of a resolution of an Investor Majority, a person shall be appointed
to negotiate the terms and conditions of the Sale Transaction with the third
party acquirer (“Lead Negotiator”). The Lead Negotiator shall ensure that
(i) the Shareholders’ interest in achieving a high price as consideration for
the Sale Transaction will be duly considered and (ii) the Shareholders only give
representations and warranties that are typical for the respective Sale
Transaction and in relation to the respective class of shares sold thereunder.
The Lead Negotiator shall not have the authority to bind the Shareholders or the
Company. The negotiations of the Lead Negotiator shall at any time be subject to
review and approval by an Investor Majority.

 

3. All Shareholders shall take all actions necessary and desirable in connection
with the consummation of a Sale Transaction, including to (i) participate in the
Sale Transaction by entering into the contract with the acquirer at the terms
and conditions agreed upon by an Investor Majority, (ii) approve the terms of
any such Sale Transaction and such matters ancillary thereto as may be necessary
or appropriate in the judgment of an Investor Majority to effect such Sale
Transaction, (iii) waive any appraisal or dissenters rights that such
Shareholder would have with respect to such Sale Transaction, and (iv) not block
or prevent the consummation of a Sale Transaction.

 

4. Secs. 2 to 8 and 13 of this Agreement shall not apply to any transaction
under this Sec. 9. This Sec. 9 shall take precedence over Sec. 14 below and
Sec. 23 para. 3 of the Articles of Association of the Company.

 

- 11 / 42 -



--------------------------------------------------------------------------------

Sec. 10

Liquidation Preference / Sale Proceeds / Dividends / Conversion

 

1. Any event of

 

  a. a liquidation, dissolution or winding up of the Company; or

 

  b. a share swap, contribution, merger, consolidation, reorganization or
similar transaction or series of related transactions of the Company with or
into another entity which results in the voting securities of the Company
outstanding immediately prior thereto representing immediately thereafter 50 %
or less of the combined voting power of the voting securities of the receiving
or surviving legal entity outstanding immediately after such share swap,
contribution, merger, consolidation, reorganization or similar transaction but
excluding any transaction or series of transactions principally for bona fide
equity financing purposes in which the Company issues new securities primarily
for cash or the cancellation or conversion of indebtedness of the Company or a
combination thereof for the purpose of financing the operations and business of
the Company; or

 

  c. a sale, lease or other conveyance (including by way of exclusive
irrevocable licensing) of 50 % or more of the tangible and intangible assets of
the Company (calculated at fair market values and irrespective of whether such
assets may be shown in the Company’s financial statements under applicable
generally accepted accounting principles); or

 

  d. a sale of shares in the Company, in a single transaction or series of
related transactions, representing at least 50 % of the voting power of the
voting securities of the Company

shall be deemed an “Exit Event”, unless an Investor Majority with the approval
of OrbiMed Private Investments III, LP and OrbiMed Associates III, LP (jointly
“OrbiMed”) waives such qualification as an Exit Event (i.e. the proceeds will be
distributed among the Shareholders on a pro rata basis). In case of the
transformations of legal form (formwechselnde Umwandlungen) pursuant to the
German Act on the Transformation of Companies

 

- 12 / 42 -



--------------------------------------------------------------------------------

  (Umwandlungsgesetz, UmwG), no Exit Event shall be deemed; provided, however,
that the rights of the Shareholders under this Agreement, the Investment
Agreement and the Articles of Association shall continue to apply without any
changes or amendments.

 

2. In case of an Exit Event, the proceeds net of transaction costs and after
repayment of the silent partnerships which become due upon the Exit Event
including remuneration due thereon (the “Proceeds”) shall be distributed among
the Shareholders as follows:

 

  a. The Proceeds are first to be paid to the Holders of Preferred Shares Series
C up to an amount per each Preferred Share Series C held by them, respectively,
which corresponds to 2.5 times the Original Issue Price Series C (as adjusted
pursuant to Sec. 1 para. 3 and 4) plus an 8 % annual cumulative interest
thereon. Should the Proceeds be less than the amount required in accordance with
the foregoing, the whole Proceeds shall be distributed among the Holders of
Preferred Shares Series C in the ratios of their relevant shareholding in
Preferred Shares Series C.

 

  b. After the payments pursuant to lit. a, up to 3.5 % of the remaining
Proceeds shall be paid to the Beneficiaries being entitled under the Carve Out
Plan (each as defined in Sec. 22 below).

 

  c. After the payments pursuant to lit. a and b, the remaining Proceeds shall
be paid to the Holders of Preferred Shares Series B up to an amount which
corresponds to one time their respective total contributions (total issue price
plus any contributions to the capital reserves of the Company pursuant to § 272
para. 2 HGB; the “Total Contributions”) on their respective Preferred Shares
Series B plus an 8 % annual cumulative interest thereon. Sentence 2 of lit. a
shall apply accordingly among the Holders of Preferred Shares Series B in
respect of their relevant shareholding in Preferred Shares Series B.

 

  d.

After the payments pursuant to lit. a to c, the remaining Proceeds shall be paid
to the Holders of Preferred Shares Series A-1 in respect of the Preferred Shares
Series A-1 registered with the commercial register on September 14, 2007 (2nd
tranche) up to an amount which corresponds to two times their respective Total
Contributions on their respective Preferred Shares Series A-1 registered with
the commercial register on September 14, 2007 (2nd tranche) (i.e. EUR 74.00 per
such Preferred Share Series A-1). Sentence 2 of lit. a shall apply accordingly
among the Holders of Preferred Shares Series A-1

 

- 13 / 42 -



--------------------------------------------------------------------------------

  in respect of their relevant shareholding in Preferred Shares Series A-1
registered with the commercial register on September 14, 2007 (2nd tranche).

 

  e. After the payments pursuant to lit. a to d, the remaining Proceeds shall be
paid to the Holders of Preferred Shares Series A-1 in respect of the Preferred
Shares Series A-1 registered with the commercial register on December 14, 2006
(1st tranche) up to an amount which corresponds to one time their respective
Total Contributions on their respective Preferred Shares Series A-1 registered
with the commercial register on December 14, 2006 (1st tranche). Sentence 2 of
lit. a shall apply accordingly among the Holders of Preferred Shares Series A-1
in respect of their relevant shareholding in Preferred Shares Series A-1
registered with the commercial register on December 14, 2006 (1st tranche).

 

  f. After the payments pursuant to lit. a to e, the remaining Proceeds shall be
paid to the Holders of Preferred Shares Series A up to an amount which
corresponds to one time their respective Total Contributions on their respective
Preferred Shares Series A and, additionally, to BioM Aktiengesellschaft Munich
BioTech Development up to an amount of EUR 231,373, to TransConnect
Unternehmensberatungs- und Beteiligungs AG up to an amount of EUR 231,373 as
well as to MAPO Beteiligungsgesellschaft mbH up to an amount of EUR 120,251 (it
being understood that the Total Contributions on the Preferred Shares Series A
shall not include the contribution to the capital reserves of the Company by
BioM Venture Capital GmbH & Co. Fonds KG and TransConnect Unternehmensberatungs-
und Beteiligungs AG of the accumulated interest on their respective bridge loan,
i.e. BioM Venture Capital GmbH & Co. Fonds KG’s and TransConnect
Unternehmensberatungs- und Beteiligungs AG’s waiver of their claims to
accumulated interest for the bridge loan to the Company’s capital reserves shall
not be regarded as investment entitling to a preference payment). Sentence 2 of
lit. a shall apply accordingly among the Holders of Preferred Shares Series A.

 

  g. The Proceeds remaining after the payments pursuant to lit. a to f (if any)
shall be distributed amongst all Shareholders proportionate to their respective
total shareholding in the Company.

 

- 14 / 42 -



--------------------------------------------------------------------------------

3. In the event that the Proceeds of an Exit Event consist of shares listed on a
stock exchange, the share price, as listed, at the time of the consideration
effectively being paid shall be conclusive. In any other case, to the extent
that the value of the shares received is material, such value shall, with
binding effect on all Shareholders, be determined by the Company’s auditor for
the purpose of the respective application of para. 2.

 

4. In the event of any dividend or other distribution by the Company to its
shareholders, the respective distributions shall be divided among the
Shareholders in the same way as the Proceeds of an Exit Event in accordance with
the liquidation and sale preference set forth in para. 2 above (“Preferred
Dividends”). In a subsequent Exit Event, the liquidation and sales preferences
set forth in para. 2 above shall be reduced by the amounts received as Preferred
Dividend, respectively. Upon demand of an Investor Majority, the net proceeds of
any payment resulting from a disposal of assets of the Company or resulting from
a licensing, collaboration or partnering transaction entered into after the date
of this Agreement (but excluding, for the avoidance of doubt, proceeds resulting
from issuing shares of the Company and FTE payments), provided that such
proceeds exceed USD 5,000,000, shall be distributed as a dividend to the
shareholders of the Company and distributed as set forth in this para. 4 and
Sec. 5b para. 3 of the Articles of Association of the Company.

 

5. Each Preferred Shareholder is entitled to demand from the other Shareholders
at any time that the shares held by him be converted, whether individually or in
total, into Common Shares at a ratio of 1:1. The Preferred Shareholders are
obliged to co-operate in effecting the conversion of all Preferred Shares held
by them into Common Shares at a ratio of 1:1 in the event of (i) the closing of
a firmly committed underwritten public offering of shares in the Company or a
holding company at a price per share to the public of at least five times the
Original Issue Price Series C (as adjusted pursuant to Sec. 1 para. 3 and 4) and
with net proceeds to the Company or the holding company of not less than
EUR 20,000,000 (“Qualified IPO”), or (ii) a resolution of an Investor Majority
with the approval of OrbiMed in favor of said conversion. The Preferred
Shareholders shall be reinstated into their position prior to the conversion, if
the Qualified IPO or the IPO does not occur within 90 days after the conversion.

 

6.

In the event of a direct or indirect (via a holding company) listing of the
Company and/or shares in the Company and/or the public offering of the Company’s
shares on a stock exchange in the European Union, Switzerland,

 

- 15 / 42 -



--------------------------------------------------------------------------------

  a transnational stock exchange, the New York Stock Exchange or NASDAQ (“IPO”),
the Shareholders undertake to do or cause to be done everything necessary or
appropriate, in particular, (i) in case of a direct IPO, by way of a transfer of
shares in the Company held by them, respectively, without compensation to each
other or, (ii) in case of an indirect IPO via a holding company, by way of an
exchange between the shares in the Company held by them, respectively, and the
common shares in the holding company (at different exchange ratios applying to
shares of different classes of the Company), so that after such measures each
Shareholder holds such participation in the share capital of the Company or the
holding company that the value of the shares held by each Shareholder (according
to the price per share sold to the public in the IPO) corresponds to the amount
each Shareholder would be entitled to under para. 2 above in the event of a sale
of 100 % of the shares of the Company at such price per share.

Sec. 11

Unrestricted Transfer to Associated Undertakings

 

1. Each Shareholder shall be entitled to transfer its shareholding in the
Company wholly or partly to a limited liability company which is 100 % owned by
such Shareholder, provided that the original Shareholder shall remain liable for
the transferee’s performance of all of the original Shareholder’s obligations
under this Agreement; Sec. 13 below shall apply accordingly.

 

2. Each of the Preferred Shareholders shall be entitled to transfer all or part
of its shareholding in the Company to any entity or fund controlled or managed
by, controlling or managing, or under the common control or management with, any
such Preferred Shareholder. Further, each of the Preferred Shareholders shall be
entitled to transfer its shareholding in the Company as part of a transfer of a
portfolio of investments of a similar nature to a third party which is
predominantly managed by the same group of individuals having been responsible
for managing such Preferred Shareholder’s shareholding in the Company prior to
the transfer. With regard to the shareholding of The Global Life Science
Ventures fund(s), this unrestricted transfer shall especially apply to
transactions between the funds The Global Life Science Ventures Fonds II GmbH &
Co. KG and The Global Life Science Ventures Fund II LP.

 

3. Sec. 2 to 9 shall not apply to transfers pursuant to the preceding paras. 1
and 2.

 

- 16 / 42 -



--------------------------------------------------------------------------------

Sec. 12

Succession

 

1. If a Shareholder (including an Indirect Shareholder) dies, the rights and
duties arising from or as a result of this Agreement shall be transferred to the
heirs of such estate of such deceased Shareholder by way of succession.

 

2. In the event of the gift of shares in the Company by means of a legacy
(Vermächtnis), the testator and the heirs shall make the transfer of such shares
dependent upon the beneficiary of the legacy becoming party to this Agreement
and the Investment Agreement; Sec. 13 below shall apply accordingly.

 

3. The preceding paras. 1 and/or 2 shall also apply if Prof. Skerra
Beteiligungsgesellschaft mbH and/or MAPO Beteiligungsgesellschaft mbH are
liquidated, merged or otherwise terminated. If they become insolvent, the
Company`s right to redeem the shares can be exercised at their calculated
nominal value.

Sec. 13

Transfer of Shares by Way of Singular Succession

 

1. Shares, whether for or without consideration, may only be transferred by way
of singular succession (Einzelrechtsnachfolge) if the acquirer has become a
party in writing to this Agreement and the Investment Agreement prior to or at
the same time as the acquisition of the shares, with the rights and duties which
correspond to those of its respective legal predecessor.

 

2. The Parties hereby already now declare their consent, and hereby already now
offer, to such future shareholder of the Company to become a party to this
Agreement and the Investment Agreement and to such transferring shareholder
ceasing to be a party to this Agreement and the Investment Agreement, provided
he transfers all of his shares, provided that such future shareholder acquires
the shares in accordance with the provisions of this Agreement. Each of the
Parties, except the Company, waives the requirement that they are notified of
such accession to and leaving of this Agreement and the Investment Agreement
pursuant to § 151 sentence 1 German Civil Code (Verzicht auf den Zugang der
Beitritts- und Austrittserklärung gemäß § 151 Satz 1 BGB), which shall become
effective upon receipt by the Company of a corresponding instrument duly
executed in writing by the transferring and the future shareholder.

 

3. The foregoing shall not apply in respect of transfers in accordance with the
terms and provisions set forth in Sec. 9 (Drag-Along Rights).

 

- 17 / 42 -



--------------------------------------------------------------------------------

Sec. 14

Veto Rights / Binding Voting Obligations / Liquidation

 

1. Each of the Shareholders undertakes individually for himself vis-à-vis each
other Shareholder, to resolve as part of a shareholders’ meeting of the Company
the following resolutions only after an internal vote amongst the Shareholders
in which an Investor Majority has voted in favor of the passing of the
resolution in the shareholders’ meeting:

 

  a. Amendment, alteration or change of the rights, preferences, or privileges
of the Preferred Shareholders so as to adversely affect the Preferred Shares,
provided that each Shareholder within each class is treated equally;

 

  b. Any transformations of the Company (Umwandlungen) within the meaning of the
German Act on Transformation of Companies (Umwandlungsgesetz, UmwG);

 

  c. Disposition of 50 % or more of the assets of the Company;

 

  d. Merger of the Company with another entity;

 

  e. Liquidation of the Company;

 

  f. Amendments to the Company’s Articles of Association, including but not
limited to an amendment to (i) authorize, create, incur any obligation to issue
or issue any shares of any class or series of shares ranking on parity or senior
to the Preferred Shares Series C with respect to voting rights, dividends,
conversion, distributions upon liquidation of the Company or redemption rights;
(ii) effect a liquidation of the Company or a corporate reorganization of the
Company; (iii) issue shares of Common Shares or increase the authorized number
of shares of Common Shares, except for the purposes of (A) issuing shares upon
exercise of outstanding options to purchase Common Shares or warrants for the
purchase of Common Shares; (B) issuing shares upon the conversion of Preferred
Shares; or (C) issuing shares in connection with a stock split, stock dividend
or other recapitalization; and (iv) increasing or decreasing the size of the
Supervisory Board or change the procedures by which members of the Supervisory
Board are elected or appointed;

 

- 18 / 42 -



--------------------------------------------------------------------------------

  g. Any action concerning the increase or reduction of the Company’s authorized
share capital;

 

  h. Any authorization or issuance of any warrants or other debt securities
giving a right to participate in the profits of the Company (Genussscheine),
options or warrants;

 

  i. Any authorization in respect of the conclusion of corporate agreements
within the meaning of §§ 291 et. seq. of the AktG;

 

  j. Any integration (Eingliederung) within the meaning of §§ 319 et. seq. of
the AktG;

 

  k. Appointment of the Company’s auditors;

 

  l. Approval of the Company’s annual financial statements (Jahresabschlüsse)
pursuant to § 173 of the AktG;

 

  m. Any actions regarding the purchasing or holding of the Company’s shares
within the meaning of §§ 71 et. seq. of the AktG;

 

  n. Any actions regarding the repurchase or redemption of the Company’s shares;

 

  o. Any action regarding the declaration of dividends or the distribution of
profits to shareholders.

Respecting the statutory independence of the Management Board and the
Supervisory Board, the Shareholders shall endeavor to ensure that measures
listed in lit. a. to o. above are undertaken at subsidiaries of the Company only
after an internal vote amongst the Shareholders in accordance with the above
provisions of this Sec. 14 para. 1, provided that such subsidiaries or their
activities have a significant economic importance for the Company.

 

2. Each Shareholder shall vote his shares in respect of the matters set forth in
para. 1 above in accordance with the decision of an Investor Majority and shall
procure to take all measures required to not block or prevent such decision of
the Investor Majority. The foregoing sentence applies, in particular, without
limitation, to any votes in shareholders’ meetings and any separate class votes
(Sonderbeschlüsse), in each case in respect of the matters set forth in para. 1
above.

 

- 19 / 42 -



--------------------------------------------------------------------------------

3. Each Preferred Share carries a number of votes equal to the number of Common
Shares then issuable upon its conversion into Common Shares. Except as otherwise
provided in para. 1 above or as otherwise required by law, the Preferred
Shareholders shall vote as a single class with the holders of Common Shares and
each other class or series of voting shares of the Company on all matters to be
acted upon by the shareholders of the Company.

 

4. The Shareholders are obliged to resolve the Company’s liquidation in the
event that the Company has sold at least 50 % of its assets (calculated at fair
market value) or insolvency or similar proceedings have been commenced in
respect of assets of a company, in which a participation is held
(Beteiligungsunternehmen) within the meaning of § 271 of the German Commercial
Code (HGB) which comprises in total 50 % of all Company’s assets (calculated at
fair market value), or in the event that the foregoing are liquidated.

Sec. 15

Company’s Approval

 

1. In order to secure that the shares subject to the terms and provisions of
this Agreement may only be transferred in accordance with such terms and
provisions, the Company’s shares’ transferability is restricted (vinkuliert)
pursuant to Sec. 7 of the Articles of Association.

 

2. The Company is obliged to grant its consent to the transfer of shares
provided that the provisions of this Agreement pursuant to Sections 2 to 13 have
been fully complied with. In the event that an Offeror has given a notification
of offer pursuant to Sec. 2 and in the event that a Shareholder has exercised a
right of first refusal, the consent may only be granted for a transfer of shares
from the Offeror to the First Right Holders and, in the event of rights of first
refusal not being exercised, only in respect of a transfer of shares to the
acquirer named in the notification pursuant to Sec. 2 para. 2.

Sec. 16

Members of the Supervisory Board

 

1. The Company’s Supervisory Board shall consist of three members.

 

- 20 / 42 -



--------------------------------------------------------------------------------

2. The Shareholders will exercise their voting rights in elections of members of
the Supervisory Board as follows:

 

  a. One member of the Supervisory Board shall be nominated by OrbiMed Private
Investments III, LP;

 

  b. One member of the Supervisory Board shall be jointly nominated by the
Holders of Preferred Shares Series B, Holders of Preferred Shares Series A-1 and
Holders of Preferred Shares Series A with a simple majority of the votes
pertaining to the Preferred Shares Series B, Preferred Shares Series A-1 and
Preferred Shares Series A;

 

  c. The third member of the Supervisory Board shall be an independent industry
expert jointly nominated by all Shareholders with a simple majority of the votes
pertaining to all shares in the Company with OrbiMed Private Investments III, LP
in the affirmative.

 

3. To the extent the right to nomination pursuant to para. 2 is not exercised,
the concerned member(s) of the Supervisory Board shall be appointed by a
majority vote of the shareholders’ meeting (one share giving one vote).

 

4. The Shareholders will exercise their voting rights accordingly with respect
to the dismissal of a member of the Supervisory Board who had been nominated by
the respective Shareholders which is proposed by such respective Shareholders
and with respect to the election of such person nominated by the respective
Shareholders in the dismissed member’s stead.

 

5. The Supervisory Board shall hold a meeting at least four times per year. It
is the understanding of the Parties that members of the Supervisory Board should
meet the Management Board two times per year in addition to the four formal
Supervisory Board meetings for review and discussion of the further development
of the Company’s business.

 

6. Any necessary and reasonable out-of-pocket expenses incurred in the course of
the members of the Company’s Supervisory Board’s performance of their duties, in
particular travel expenses, shall be reimbursed to the respective members by the
Company. In addition, the independent industry expert nominated pursuant to
para. 2 lit. c. shall receive an appropriate remuneration for his / her services
as a member of the Supervisory Board.

 

7.

The Holders of Preferred Shares Series B, Holders of Preferred Shares Series A-1
and Holders of Preferred Shares Series A shall have the right to jointly
nominate one non-voting observer to the meetings of the Supervisory Board with a
simple majority of the votes pertaining to the Preferred Shares Series B,
Preferred Shares Series A-1 and Preferred Shares Series A. In

 

- 21 / 42 -



--------------------------------------------------------------------------------

  addition, the Holders of Preferred Shares Series C shall have the right to
jointly nominate one non-voting observer to the meetings of the Supervisory
Board with a simple majority of the votes pertaining to the Preferred Shares
Series C. The Company shall provide to such observers copies of all documents
and information given to the members of the Supervisory Board in connection with
such meetings. Such observers shall be bound by the same secrecy obligations as
the members of the Supervisory Board.

Sec. 17

Public Offering

 

1. On the basis of a resolution in favor of an IPO by an Investor Majority, each
of the Preferred Shareholders shall have the right to demand from the Company
and all Shareholders that an IPO be effected. In the event that such IPO
requires restructuring measures to be taken in respect of the Company (e.g. the
transfer of the Company’s shares to a holding company against issue of such
company’s shares), the Shareholders shall be obliged, subject to the condition
set forth in sentence 1 hereof, to grant their consent to such restructuring
measures being taken and to submit all other required declarations (e.g.
contributing, transferring, assigning and/or delivering their shares of the
Company to said holding company in exchange and consideration for such company’s
shares), provided, however, that such share swap, exchange or contribution shall
take into account the provisions of Sec. 10 para. 6 above and that, as a result
of the foregoing, the Shareholders shall not suffer any unreasonable tax
disadvantages or other material detriments unless the Shareholders are
adequately compensated for such disadvantages or detriments.

 

2. Upon rightful demand by Preferred Shareholders, the Company shall initiate
the proceedings for the IPO and shall bear all costs and expenses (including
banks’ commissions and fees) related thereto. The Company shall also bear the
costs and expenses of the legal adviser retained by the Preferred Shareholders
in relation to such IPO.

 

3. All Shareholders undertake, in the event of the Company’s shares being listed
in the course of an IPO, in accordance with the terms of this Sec. 17, to fully
comply with conditions and restrictions applicable under relevant Blue Sky Laws
or lock-ups demanded by investment or other banks.

 

4.

All Shareholders furthermore undertake to comply with all regulations and take
all actions required in order to procure and not to block or prevent a

 

- 22 / 42 -



--------------------------------------------------------------------------------

  listing of shares, including, but not limited to, submitting a declaration to
the effect that such Shareholder shall not dispose of his shares during the
lock-up period or transferring his shares to a depository account of Clearstream
Banking Aktiengesellschaft or otherwise.

 

5. Six months after the effective date of an IPO, holders of Preferred Shares
(also after conversion into Common Shares) (the “Registrable Securities”) shall
have the following rights (all such rights, collectively, the “Registration
Rights”):

 

  a. Holders of at least 51 % of the Registrable Securities may request that the
Company files a registration statement covering the sale of Registrable
Securities then outstanding resulting in net offering proceeds of at least EUR
10,000,000 (“Demand Rights”). Upon such request, the Company will prepare and
file a registration statement and otherwise use its best efforts to cause such
shares to be registered under the Securities Act of 1933, as amended, or other
applicable laws governing the registration of such securities on a stock
exchange in the European Union, Switzerland or a transnational stock exchange
within 90 days of the request. The holders of Registrable Securities will be
limited to three such demand rights and no demand may be sooner than 12 months
from the prior demand.

 

  b. The holders of Registrable Securities shall be entitled to “piggyback”
Registration Rights on all registrations of the Company (“Piggyback Rights”)
excluding any registration solely in connection with an employee benefit or
stock ownership plan. The holders of Registrable Securities may be cut back
completely on the Company’s IPO but may only be cut back to not less than 25 %
of the total offering by the underwriters, and then only after all persons who
do not hold Registration Rights are first cut back. For secondary registrations
on behalf of holders of the Company’s securities (other than the holders of
Registrable Securities pursuant to Demand Rights pursuant to lit. a.), holders
who do not hold Registration Rights shall be cut back first, then holders of
Registrable Securities who did not request such registration shall be cut back
and then the holders requesting such registration. Cut backs at each level shall
be made ratably among the applicable holders on the basis of the number of
shares owned by each such holder.

 

  c.

From and after the first anniversary of the Company’s IPO, holders of
Registrable Securities shall be entitled to registrations on Form S-3 (if

 

- 23 / 42 -



--------------------------------------------------------------------------------

  available to the Company) provided that the anticipated aggregate public
offering price of all securities of the Company to be sold in such registered
offering would exceed EUR 1,000,000 (“S-3 Rights”). The Company shall not be
obligated to effect more than two such registrations in any 12-month period.

 

  d. The Company shall bear the registration expenses (exclusive of underwriting
discounts and commissions) of the demand registrations, piggyback registrations
and S-3 registrations described above.

 

  e.

The Registration Rights may be transferred to a transferee or assignee acquiring
at least 100,000 shares of Registrable Securities (equitably adjusted for any
stock splits, subdivisions, stock dividends, changes, combinations or the like);
provided, however, that (i) the Company must receive written notice prior to the
time of said transfer, stating the name and address of said transferee or
assignee and identifying the securities with respect to which such rights are
being assigned, (ii) the transferee or assignee of such rights must not be a
person deemed by the Supervisory Board of the Company, in its reasonable
judgment, to be a competitor or potential competitor of the Company, and
(iii) such transferee or assignee must agree to be bound by the terms of the
registration rights agreement. Notwithstanding the limitation set forth in the
foregoing sentence respecting the minimum number of shares which must be
transferred, any holder that (i) is a partnership, limited liability company or
corporation may transfer such holder’s Registration Rights to (A) entities
affiliated directly or indirectly with such partnership or its manager, limited
liability company or corporation, (B) any partner (or retired partner or
incoming partner), member (or retired member) or stockholder of such
partnership, limited liability company or corporation, (C) the spouse, siblings,
lineal descendants or ancestors of any such partner (or retired partner), member
(or retired member) or stockholder, (D) the estate of any such partner (or
retired partner), member (or retired member) or stockholder and (E) any
custodian or trustee for the benefit of any such partner (or retired partner),
member (or retired member) or stockholder or the spouse, siblings, lineal
descendants or ancestors of any such partner (or retired partner), member (or
retired member) or stockholder, as the case may be, or (ii) holds shares in its
capacity as trustee, manager or custodian of a trust, may transfer such holder’s
Registration Rights to a replacement

 

- 24 / 42 -



--------------------------------------------------------------------------------

  trustee, manager or custodian of the relevant trust, in each case, without
restriction as to the number or percentage of shares acquired by any such
transferee.

 

6. Registration Rights will terminate (i) 5 years after an IPO or (ii) as to any
holder, such time at which all Registrable Securities held by such holder can be
sold in any three-month period without registration in compliance with Rule 144
Securities Act of 1933, as amended, without volume limitations and without
reliance on Rule 144(k) Securities Act of 1933, as amended, or other applicable
laws governing the sale of unregistered securities of a corporation registered
on a stock exchange in the European Union or a transnational stock exchange.

Sec. 18

Auditors

The Shareholders shall appoint a nationally recognized auditing company as
auditor of the Company and undertakings associated with it.

Sec. 19

Information Rights; Covenants

 

1. The Company shall be obliged to provide each holder of Preferred Shares and
each holder of Common Shares holding 1 % or more of the total outstanding shares
and Technologie Beteiligungsfonds Bayern II GmbH & Co. KG (“TF II”) with the
following information:

 

  a. audited annual accounts within 120 days from the end of the respective
business year;

 

  b. unaudited monthly profit and loss and cash-flow accounts within 30 days
from the end of the respective month as well as research and development reports
on current material development projects.

 

2. In addition, the Company shall be obliged to provide each holder of Preferred
Shares holding at least 10,000 Preferred Shares (as adjusted for stock splits,
stock dividends, reverse stock splits and the like with respect to such shares)
with the following information:

 

  a.

annual business plan / budget for the subsequent business year following
approval by the Supervisory Board of the Company, but in

 

- 25 / 42 -



--------------------------------------------------------------------------------

  no event later than 30 days prior to the end of the current business year and
any update of the annual business plan as such update is prepared;

 

  b. unaudited quarterly accounts and reports within 30 days from the end of the
respective quarter explaining inter alia the business development, progress in
research and development, staff changes and any other major issues, in each case
against the business plan and / or the agreed budget.

Moreover, the Company shall be obliged to provide each Preferred Shareholder
holding 10 % or more of the total share capital of the Company on a
fully-diluted basis management reports prepared by the Management Board of the
Company for meetings of the Supervisory Board prior to each such meeting;
provided, however, that the Company shall not be obligated to provide such
management reports if it reasonably believes that this action could erode trade
secret status of such information.

 

3. The Company shall permit any Preferred Shareholder holding at least 10,000
Preferred Shares (as adjusted for stock splits, stock dividends, reverse stock
splits and the like with respect to such shares), to visit and inspect the
Company’s properties, to examine its books of account and records and to discuss
the Company’s affairs, finances, and accounts with its officers, all at such
reasonable times as may be requested by such holder; provided, however, that the
Company shall not be obligated pursuant to this para. 3 to provide any
information which it reasonably considers to be a trade secret or confidential
information. The requesting Shareholder bears all costs of this process.

 

4. Such information rights as set forth above may be transferred to acquirers of
Preferred Shares provided that such transfer of rights has been notified to the
Company at least two weeks prior to the relevant information having to be
submitted.

 

5.

The individuals who are parties to this Agreement (“Affected Persons”) agree
that the Company, its corporate bodies, the members thereof and its Shareholders
as well as all business entities which are affiliated with the Shareholders
within the meaning of § 15 AktG (“Recipients”) may, in compliance with
applicable legal provisions, manually or electronically store, process or
exchange among themselves personal data of the Affected Persons. This applies
without limitation to personal data which serve for the purpose of
identification of the Affected

 

- 26 / 42 -



--------------------------------------------------------------------------------

  Persons (e.g. name, profession, address, date of birth) as well as for such
personal data as may have a bearing on the acquisition, the holding or the
disposition of the participation in the Company or the commercial basis or
merits of these business transactions. Subject to existing confidentiality
agreements, if any, the Recipients may also transfer personal data of the
Affected Persons to Recipients or to persons acting on behalf of any Recipient
in other member states of the European Union, the agreement of the European
Economic Area or in third countries, provided that a reasonable level of data
protection is ensured at the Recipients in such third countries.

 

6. Pursuant to the German Prevention of Money Laundering Act (Geldwäschegesetz -
GWG), TF II is obliged to identify the Shareholders and – as the case may be -
possible legal successors of such Shareholders. In order to fulfill the
requirements imposed by the GWG, the Shareholders and – as the case may be –
possible legal successors of such Shareholders hereby undertake vis-à-vis TF II,
respectively, to use commercially reasonable efforts to provide TF II with a
copy of their passports (individual person) or an excerpt from the competent
commercial register including a list of shareholders (legal entity) or – in case
of foreign legal entities – comparable documents and – insofar as existent – to
identify the beneficial owner of such Shareholder. The Shareholders undertake to
provide TF II with the aforementioned documents until the date of accession of
each such Shareholder as a party to the Investment Agreement and this Agreement.

 

7.

The Company will use, and cause each direct and indirect subsidiary to use,
commercially reasonable efforts to conduct its affairs such that the Company and
its direct or indirect subsidiaries will not be a “passive foreign investment
company” (“PFIC”) as defined in Section 1297 of the Internal Revenue Code of
1986, as amended (the “Code”) for the current year or any subsequent year. The
Company agrees to make available to any Preferred Shareholder upon request, the
books and records of the Company and its direct and indirect subsidiaries, and
to provide information to such Preferred Shareholder with respect to the
Company’s or any subsidiary’s status or potential status as a PFIC. The Company
will make due inquiry with its tax advisors on at least an annual basis
regarding its status as a PFIC. Upon a determination by the Company, any
Preferred Shareholder or any taxing authority that the Company or any direct or
indirect subsidiary has been or is likely to become a PFIC, the Company will
provide any Preferred Shareholder with all information reasonably available to
the Company or any of its subsidiaries to permit such Preferred Shareholder to
(i) accurately prepare all Tax returns and comply with any reporting
requirements as a result of such determination and (ii) make any election
(including, without

 

- 27 / 42 -



--------------------------------------------------------------------------------

  limitation, a “qualified electing fund” election under Section 1295 of the
Code), with respect to the Company or any of its direct or indirect
subsidiaries, and comply with any reporting or other requirements incident to
such election. If a determination is made by the Company, any Preferred
Shareholder or any taxing authority that the Company is a PFIC for a particular
year, then for such year and for each year thereafter, the Company will also
provide the Preferred Shareholders with a completed “PFIC Annual Information
Statement” as required by Treasury Regulation Section 1.1295-1(g) and otherwise
comply with applicable Treasury Regulation requirements. The Company will
promptly notify the Preferred Shareholders of any assertion by the Internal
Revenue Service that the Company or any of its direct or indirect subsidiaries
is or is likely to become a PFIC.

 

8. The Company will not sell or issue any shares of the Company to any U.S.
person or entity if such sale or issuance of shares would cause the Company to
be a “controlled foreign corporation” (“CFC”) within the meaning of Section 957
of the Code. The Company will provide prompt written notice to the Preferred
Shareholders if at any time the Company becomes aware that it or any subsidiary
may, or has, become a CFC. Upon request of a Preferred Shareholder from time to
time, the Company will promptly provide in writing such information in its
possession concerning its shareholders and, to the Company’s actual knowledge,
the direct and indirect interest holders in each shareholder sufficient for such
Preferred Shareholder to determine that the Company is not a CFC. In addition,
the Company will cooperate in good faith with the Preferred Shareholders and
their tax advisors to take any and all commercially reasonable actions as
requested by the Preferred Shareholders to avoid becoming and to mitigate the
impact on the Preferred Shareholders of becoming or being a CFC. The Company
will promptly notify the Preferred Shareholders of any assertion by the Internal
Revenue Service that the Company or any of its direct or indirect subsidiaries
is or is likely to become a CFC.

 

9. In the event that a Preferred Shareholder’s tax advisor determines that such
Preferred Shareholder’s interest in the Company is subject to the reporting
requirements of either or both of Sections 6038 and 6038B of the Code, the
Company agrees, upon a request from such Preferred Shareholder, to provide such
information to such Preferred Shareholder as may be necessary to fulfil such
Preferred Shareholder’s obligations under such requirements.

 

10. Each Shareholder hereby expressly consents to the provisions of this
Sec. 19.

 

- 28 / 42 -



--------------------------------------------------------------------------------

Sec. 20

Future Financing Rounds / Pre-emption Rights

 

1. Each of the Shareholders shall enter into investment agreements and
shareholders’ agreements and related agreements for further rounds of financing
of the Company (without the obligation to invest further funds), provided that
(i) such future financing agreements provide for reasonable and common terms and
conditions, (ii) an Investor Majority agrees to the terms and conditions of the
future financing agreements and (iii) each Shareholder within each class is
treated equally.

 

2. As provided by mandatory German law, in any case of any increase of the
Company’s capital the Preferred Shareholders shall have the mandatory right to
maintain their percentage ownership in the Company. All Shareholders shall waive
their pre-emptive rights (Bezugsrechte) in the following events:

 

  a. Issues of the Preferred Shares Series C pursuant to the Investment
Agreement;

 

  b. Securities issued as a dividend or distribution with respect to the
Preferred Shares;

 

  c. Securities offered in an IPO as defined in Sec. 10 para. 6;

 

  d. Securities issued pursuant to the acquisition by the Company of another
corporation or entity by consolidation, corporate reorganizations, or merger, or
purchase of all or substantially all of the assets of such corporation or entity
as approved by the Company’s Supervisory Board;

 

  e. Securities issued to the Company’s officers, directors, employees,
consultants, and advisors pursuant to stock option or employee incentive plans,
agreements or arrangements as designated and approved by the Company’s
Supervisory Board;

 

  f. Securities issued without consideration pursuant to a stock dividend, stock
split, or similar transaction approved by the Company’s Supervisory Board; and

 

  g. Securities issued in connection with equipment leasing, real estate
leasing, bank financing or similar transactions approved by the Company’s
Supervisory Board.

 

- 29 / 42 -



--------------------------------------------------------------------------------

3. The Parties agree that to the extent pre-emption rights with respect to
shares to be newly issued are not exercised by any Party the other Shareholders
shall be entitled to subscribe for the new shares with respect to which
pre-emption rights are not exercised on a pro-rata basis before a right to
subscribe for such new shares shall be granted to any third party.

Sec. 21

Additional Undertakings, Prohibition to Compete, D & O Insurance

 

1. Any inventions made by the persons named in Exhibit A as founder (the
“Founders”) in the area of anticalin® proteins and/or lipocalins and (in both
cases) modifications thereof and/or related respective know-how shall
exclusively be owned by the Company. Each of the Founders hereby undertakes to
transfer the respective inventions, intellectual property rights and know-how to
the Company free of any consideration. Each of them hereby assigns such rights
to the Company, which accepts such transfer. In order to obtain - to the extent
possible – exclusive rights to inventions made during the employment at
universities or other research institutes, the Founders will use their best
efforts to enforce their rights provided under the Act of Employees Inventions
(Arbeitnehmererfindergesetz) in order to enable the Company to make use of such
inventions in the most favorable way.

 

2.

The Shareholders shall maintain complete secrecy in relation to confidential
information and secrets of the Company, namely trade and business secrets, of
which they obtain knowledge, including without limitation the contents of this
Agreement and the Investment Agreement, unless otherwise required by mandatory
law. The Company, however, authorizes each of the Preferred Shareholders to
notify (i) undertakings affiliated with the respective Preferred Shareholder
within the meaning of § 15 AktG, (ii) equity funds managed or advised by the
respective Preferred Shareholder, a company affiliated with the respective
Preferred Shareholder within the meaning of § 15 AktG, a general partner and/or
management company of the respective Preferred Shareholder, and (iii) the stock
exchanges and any state offices and authorities to whom the respective Preferred
Shareholder or undertakings affiliated with him must notify this information
under statutory provisions, about information concerning the Company to which
they have access as shareholders of the Company, including without limitation
the contents of this Agreement and the Investment Agreement. In addition each of
the Preferred Shareholders and undertakings affiliated with the respective
Preferred Shareholder may officially publish such information, if he or
undertakings

 

- 30 / 42 -



--------------------------------------------------------------------------------

  affiliated with the respective Preferred Shareholder are obliged to do so by
statutory provisions or to stock exchanges or to any other authority to whose
supervision he or undertakings affiliated with him are subject. Technologie
Beteiligungsfonds Bayern II GmbH & Co. KG and KfW shall be allowed to disclose
their participations in the Company vis-à-vis the Federal Supervisory Agency
(Bundesrechnungshof) and the Federal Department of Economics
(Bundeswirtschaftsministerium) as required by applicable law.

 

3. As long as a Founder is a shareholder with at least 1.5 % in the Company’s
share capital he undertakes not to directly or indirectly compete with the
Company or its affiliates within (i) the business field in which the Company
and/or its affiliates are active on the day of this Agreement and (ii) the
territory of the Federal Republic of Germany and every other country in which
the Company and/or any of its affiliates operate on the day of this Agreement.
He shall also not be allowed to take a direct or indirect shareholding in a
competing business. Shareholdings in other companies up to the amount of 2 % of
the share capital are allowed as long as such shareholding does not grant any
influence on the management of the respective company and only pursues private
asset management purposes.

 

4. Each Founder who is employed by the Company hereby undertakes in his capacity
as shareholder not to directly or indirectly compete with the Company or its
affiliates within (i) the business field in which the Company and/or its
affiliates are active on the day of this Agreement and (ii) the territory of the
Federal Republic of Germany and every other country in which the Company and/or
any of its affiliates operate on the day of this Agreement for a period of 12
months after the termination of his employment. In case of an infringement of
the prohibition to compete pursuant to paras. 3 or 4 a penalty of EUR 10,000 per
one single infringement is due. As one single infringement in this sense is
regarded a time period of one to fourteen calendar days. The right to demand
injunctive relieve or damages shall not be affected hereby.

 

5.

Paras. 3, 4 and 5 shall also apply when the Founder is only a consultant to the
Company. As long as he is a shareholder in the Company, the Founder Prof.
Dr. Arne Skerra will not render any consultant services to another business
entity which is active in the area of anticalin® proteins and/or lipocalins
and/or (in both cases) modifications thereof. Furthermore, Prof. Dr. Arne Skerra
and the Company hereby agree to terminate the existing consultant agreement
dated December 19, 2001 as amended by amendment agreement dated December 19/20,
2004 (jointly “Consultancy Agreement”)

 

- 31 / 42 -



--------------------------------------------------------------------------------

  with effect as of September 30, 2015 (“Termination Date”). Until the
Termination Date, the Consultancy Agreement shall continue on a fully exclusive
basis according to the terms and provisions set forth in the Consultancy
Agreement. Prof. Dr. Arne Skerra and the Company hereby acknowledge that the
Consultancy Agreement will cease to be in force and effect after the end of the
Termination Date, if the Consultancy Agreement does not provide for the survival
of specific provisions following its termination.

 

6. Each Founder undertakes not to make any disparaging statement or derogatory
comment in public and/or to any third party about the Company and/or its
business or affairs and/or any of its directors, officers, employees or
shareholders in relation to the Company, its business or affairs.

 

7. At its expenses, the Company shall obtain an adequate D & O insurance for the
members of the Supervisory Board and board of management.

Sec. 22

Management and Founder Carve Out

 

1. In addition to the existing employee stock option plan, the Company will
implement a carve out plan in favor of (i) selected members of the management of
the Company and (ii) Prof. Skerra Beteiligungsgesellschaft mbH (jointly
“Beneficiaries”) entitling the Beneficiaries to an amount representing up to
3.5 % of the Proceeds resulting from an Exit Event and remaining after the
payments pursuant to Sec. 10 para. 2 lit. a in accordance with Sec. 10 para. 2
lit. b (“Carve Out Plan”). The detailed structure and the terms and conditions
of the Carve Out Plan as well as the Beneficiaries and their respective
entitlement shall require the approval of an Investor Majority, whereby Prof.
Skerra Beteiligungsgesellschaft mbH shall be entitled to a percentage of 7.14 %
of the 3.5 % of the Carve out Plan (i.e. a total percentage of 0.25% of the
Proceeds remaining after the payments pursuant to Sec. 10 para. 2 lit. a). The
Carve Out Plan shall be administered by the Supervisory Board.

 

2. The details of the Carve Out Plan shall be laid down in a resolution of the
Supervisory Board of the Company that has to be approved by an Investor
Majority. The Shareholders undertake individually vis-à-vis each other to
resolve everything necessary and to make declarations to implement the Carve Out
Plan as approved by an Investor Majority.

 

3. Each of the Parties undertakes individually for himself vis-à-vis each other
Party, to do or cause to be done everything necessary or appropriate to
implement the Carve Out Plan, and in particular to exercise his voting rights in
the shareholders’ meeting of the Company.

 

- 32 / 42 -



--------------------------------------------------------------------------------

Sec. 23

Term of this Agreement

 

1. This Agreement shall become valid and binding at the date of this Agreement
and shall continue to be valid and binding until December 31, 2028; for this
period of time, a regular termination (ordentliche Kündigung) of this Agreement
shall be excluded. Thereafter, each of the Parties may give six months’ written
notice to the end of a calendar year to terminate its participation in this
Agreement for the future. The right to terminate this Agreement for cause (aus
wichtigem Grund) shall remain unaffected. If one Party leaves as a result of
giving notice or for any other reason, this Agreement shall be continued by the
remaining Parties; this shall also apply in the event of the insolvency or
liquidation of any of the Parties.

 

2. Upon this Agreement taking effect, all Existing Agreements, in particular the
Consolidated Shareholders‘ Agreement 2012 dated November 12, 2012 as well as any
and all other shareholders’ agreements and/or investment agreements and/or
comparable agreements among all or individual Shareholders relating to their
participation in the Company, shall be totally replaced by this Agreement and
the Investment Agreement for the future. The Loan Agreements shall terminate and
be of no further force or effect upon the effectiveness of the assignment of the
Repayment Claims by the Lending Shareholders to the Company in accordance with
Sec. 2 of the Investment Agreement. This para. 2 shall not affect the
cooperation agreements of the Company currently in effect with (i) KfW or
Technologie Beteiligungsfonds Bayern II GmbH & Co. KG respectively and (ii) The
Global Life Science Ventures Fonds II GmbH & Co. KG and The Global Life Science
Ventures Fund II Limited Partnership, respectively, i.e. these cooperation
agreements shall not be terminated or replaced by this Agreement.

 

3. This Agreement shall – with the exception of the provisions set forth in
Secs. 10 para. 6 and 17 para. 5 and 6 – terminate at such date at which the
Company’s shares or securities replacing shares (e.g. American Depositary
Receipts or DIs) are listed on a domestic or foreign or transnational stock
exchange; the foregoing shall also apply with regard to events set forth in Sec.
17 para. 1 which are equivalent to a direct listing at a stock exchange.

 

4. This Agreement shall apply to all shares held by the Parties and shall apply
to current and future shareholdings in the Company.

 

- 33 / 42 -



--------------------------------------------------------------------------------

Sec. 24

Miscellaneous

 

1. If this Agreement refers to a resolution or vote of the Shareholders or a
specific group of Shareholders outside shareholders’ meetings, the following
provisions shall apply: The request for such a resolution or vote shall be made
by any of such Shareholders in writing, by telefax and/or e-mail to all
Shareholders who are part of the specific group. The resolution or vote shall be
made within ten calendar days following the sending of the request and be taken
in writing, by telephone, telefax and/or e-mail. The resolution or vote shall be
deemed taken if Shareholders representing the majority required for such
resolution or vote agree to the proposed resolution or vote within this time
limit irrespective of whether all Shareholders of the specific group participate
in the resolution or vote. Minutes of the resolution or vote shall be drawn up
and shall be signed by the Shareholder requesting the resolution or vote
immediately after the passing of such resolution or vote, and a copy shall be
provided to each Shareholder and the Company.

 

2. The Company and the Shareholders herewith, in advance, grant their consent to
employees and other persons who were granted an option to acquire shares in the
Company and who exercise their respective options granted, to enter into this
Agreement, to the extent that such entering into this Agreement as party hereto
is provided for by the terms of the Company’s stock option plan. In the event
that the shares’ pro-rata participation in the share capital should be adjusted
or any capital increase from reserves (Kapitalerhöhung aus
Gesellschaftsmitteln), the Euro-amounts (liquidation- and sale proceeds
preference, compulsory conversion of preference shares into common shares
pursuant to Sec. 10 para. 3, anti-dilution protection), as the case may be, set
forth in this Agreement and in the Company’s Articles of Association shall be
adjusted accordingly.

 

3. Prof. Dr. Arne Skerra undertakes that he will manage his shareholding in
Prof. Skerra Beteiligungsgesellschaft mbH only in accordance with this Agreement
and that Prof. Skerra Beteiligungsgesellschaft mbH will dispose of and manage
its shareholding in the Company only in accordance with this Agreement. The same
is hereby undertaken by Dr. Martin Pöhlchen with regard to his shareholding in
MAPO Beteiligungsgesellschaft mbH and the shareholding of MAPO
Beteiligungsgesellschaft in the Company.

 

- 34 / 42 -



--------------------------------------------------------------------------------

4. In the event that certain provisions set forth in this Agreement and those
set forth in the Articles of Association of the Company should conflict or
provide different terms and conditions in respect of an issue, the terms and
conditions set forth in this Agreement shall prevail over the contents of the
Articles of Association, to the extent legally permissible. In the event of such
different provisions or a conflict of clauses, the Shareholders shall, to the
extent legally permissible, amend the Articles of Association so that they
conform with the terms and provisions set forth herein.

 

5. The Parties are aware that the investment in the Company are in part
refinanced by the KfW. KfW, in return for agreeing to effect such refinance,
requires under certain circumstances that such investment refinanced by KfW pro
rata may be pledged. KfW’s terms and conditions also include the requirement
that KfW, BMWi or their respective appointees pursuant to § 1 BHO
(Bundeshaushaltsordnung) and the Bundesrechnungshof are granted the right to
supervise the way funds are granted are employed. In order to comply with such
requirement, the aforementioned entities are entitled to inspect the Company’s
books and records and to generally demand information about the Company’s
financial standing. The inspection and information rights as aforesaid may also
be exercised / carried out by an auditor appointed by an Investor Majority. The
costs for such auditor are to be borne by such requesting shareholder.

 

6. The Parties consent that KfW is managing its shareholdings in the Company in
accordance with the “Principles of Participations in Technology Companies” as
attached hereto as Exhibit 24.6.

 

7. To the extent legally permissible, place of venue and performance shall be
Munich, Germany. All disputes arising out of or in connection with this
Agreement shall be finally settled in accordance with the Arbitration Rules of
the German Institution of Arbitration e.V. (DIS) without recourse to the
ordinary courts of law and according to the Arbitration Agreement enclosed to
the Investment Agreement. This shall include disputes regarding the validity,
the performance or the termination of this Agreement in whole or in part
including possible amendments of the same. The place of arbitration is Munich,
Germany. The arbitration tribunal consists of three arbitrators. The language of
the arbitration proceedings is English.

 

8. Any amendments or alterations to this Agreement, including a waiver of the
written form requirement, require to be in writing in order to be valid.

 

- 35 / 42 -



--------------------------------------------------------------------------------

9. In the event that a provision of this Agreement is or proves to be invalid or
unenforceable, the validity of the remaining provisions hereof and the
Investment Agreement shall not be affected thereby. The invalid or unenforceable
provision is moreover to be replaced by a valid and enforceable provision which
reaches the Parties’ original commercial intent as at the date hereof to the
closest possible extent. The foregoing shall also apply in the event of
contractual provisions that prove to be missing.

 

10. This Agreement shall be governed by and construed in accordance with the
laws of the Federal Republic of Germany without regard to the conflicts of laws
provisions thereof and the CISG.

 

11. The Company and the Preferred Shareholders shall commonly agree on the
format and contents of a press release regarding the closing of this Agreement.

Munich, October 10, 2014

 

/s/ i.V. Th. Strassner            /s/ Hans Küpper

   

/s/ i.V. Th. Strassner

Pieris AG

(represented by the management board and the supervisory board)

    Prof. Skerra Beteiligungsgesellschaft mbH

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

Dr. Steffen Schlehuber     Claus Schalper

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

Dr. Karsten Schürrle     MAPO Beteiligungsgesellschaft mbH

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

BioM Aktiengesellschaft Munich BioTech Development     BioM Venture Capital GmbH
& Co. Fonds KG

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

TransConnect Unternehmensberatungs- und Beteiligungs AG     The Global Life
Science Ventures Fonds II GmbH & Co. KG

 

- 36 / 42 -



--------------------------------------------------------------------------------

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

The Global Life Science Ventures Fund II Limited Partnership     Gilde Europe
Food & Agribusiness Fund B.V.

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

BayTech Venture Capital GmbH & Co. KG     Coöperatieve AAC LS U.A.

/s/ Jiang Bian

   

/s/ i.V. Th. Strassner

KfW     Technologie Beteiligungsfonds Bayern II GmbH & Co. KG

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

OrbiMed Private Investments III, LP     OrbiMed Associates III, LP

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

Novo Nordisk A/S     Cadila Healthcare Ltd.

/s/ i.V. Th. Strassner

   

/s/ i.V. Th. Strassner

Dr. Martin Pöhlchen     Prof. Dr. Arne Skerra

 

- 37 / 42 -



--------------------------------------------------------------------------------

Exhibits:

 

Exhibit A   -    List of Holders of Common Shares, of Preferred Shares Series A,
of Preferred Shares Series A-1, of Preferred Shares Series B, of Preferred
Shares Series C, of Indirect Shareholders and of Founders Exhibit 24.6   -   
“Principles of Participations in Technology Companies” by KfW

 

- 38 / 42 -



--------------------------------------------------------------------------------

Exhibit A:

List of Holders of Common Shares, of Preferred Shares Series A, of Preferred
Shares Series A-1, of Preferred Shares Series B, of Preferred Shares Series C,
of Indirect Shareholders and of Founders

 

Name

  

Participation as

Prof. Skerra Beteiligungsgesellschaft mbH, Max-Lehner-Straße 19, 85354 Freising,
Germany   

Holder of Common Shares

 

Founder

Dr. Steffen Schlehuber, In den Kappesgärten 22, 67152 Ruppertsberg, Germany   

Holder of Common Shares

 

Founder

Claus Schalper, Kaiser-Ludwig-Platz 1, 80336 Munich, Germany   

Holder of Common Shares

 

Founder

Dr. Karsten Schürrle, Palmstraße 7, 60316 Frankfurt a.M., Germany   

Holder of Common Shares

 

Founder

MAPO Beteiligungsgesellschaft mbH, Hubertusweg 34, 85540 Haar, Germany    Holder
of Common Shares BioM Aktiengesellschaft Munich BioTech Development, Am
Klopferspitz 19 a, 82152 Planegg-Martinsried, Germany   

Holder of Common Shares

 

Holder of Preferred Shares Series B

 

Holder of Preferred Shares Series C

BioM Venture Capital GmbH & Co. Fonds KG, Am Klopferspitz 19 a, 82152
Planegg-Martinsried, Germany   

Holder of Common Shares

 

Holder of Preferred Shares Series A

 

Holder of Preferred Shares Series A-1

 

Holder of Preferred Shares Series B

TransConnect Unternehmensberatungs- und Beteiligungs AG, Prinzregentenstraße 56,
80538 Munich, Germany   

Holder of Common Shares

 

Holder of Preferred Shares Series A

 

Holder of Preferred Shares Series A-1

 

Holder of Preferred Shares Series B

 

Holder of Preferred Shares Series C

 

- 39 / 42 -



--------------------------------------------------------------------------------

The Global Life Science Ventures Fonds II GmbH & Co. KG, Von-der-Tann-Straße 3,
80539 Munich, Germany   

Holder of Preferred Shares Series A

 

Holder of Preferred Shares Series A-1

 

Holder of Preferred Shares Series B

 

Holder of Preferred Shares Series C

The Global Life Science Ventures Fund II Limited Partnership, PO Box 431,
Alexander House,13-15 Victoria Road, St. Peter Port, Guernsey, G41 3ZD   

Holder of Preferred Shares Series A

 

Holder of Preferred Shares Series A-1

 

Holder of Preferred Shares Series B

 

Holder of Preferred Shares Series C

Gilde Europe Food & Agribusiness Fund B.V., Newtonlaan 91, 3584 BP Utrecht, The
Netherlands   

Holder of Preferred Shares Series A

 

Holder of Preferred Shares Series A-1

 

Holder of Preferred Shares Series B

 

Holder of Preferred Shares Series C

BayTech Venture Capital GmbH & Co. KG, Herzog-Heinrich-Straße 22, D-80336
Munich, Germany   

Holder of Preferred Shares Series A

 

Holder of Preferred Shares Series A-1

 

Holder of Preferred Shares Series B

 

Holder of Preferred Shares Series C

Coöperatieve AAC LS U.A., Gooimeer 2-35, P.O. Box 5187, 1410 AD Naarden, The
Netherlands   

Holder of Preferred Shares Series A

 

Holder of Preferred Shares Series A-1

 

Holder of Preferred Shares Series B

 

Holder of Preferred Shares Series C

KfW, Ludwig-Erhard-Platz 1-3, 53179 Bonn, Germany   

Holder of Preferred Shares Series A-1

 

Holder of Preferred Shares Series B

Technologie Beteiligungsfonds Bayern II GmbH & Co. KG, Ländgasse 135a, 84028
Landshut, Germany   

Holder of Preferred Shares Series A-1

 

Holder of Preferred Shares Series B

OrbiMed Private Investments III, LP, 601 Lexington Avenue, 54th Floor, New York,
NY 10022, USA   

Holder of Preferred Shares Series B

 

Holder of Preferred Shares Series C

OrbiMed Associates III, LP, 601 Lexington Avenue, 54th Floor, New York, NY
10022, USA   

Holder of Preferred Shares Series B

 

Holder of Preferred Shares Series C

 

- 40 / 42 -



--------------------------------------------------------------------------------

Novo Nordisk A/S, Novo Allé, 2880 Bagsværd, Denmark   

Holder of Preferred Shares Series B

 

Holder of Preferred Shares Series C

Cadila Healthcare Ltd., Zydus Tower, Satellite Cross Roads, Ahmedabad - 380 015,
India    Holder of Preferred Shares Series C Prof. Dr. Arne Skerra,
Max-Lehner-Straße 19, 85354 Freising, Germany    Indirect Shareholder Dr. Martin
Pöhlchen, Hubertusweg 34, 85540 Haar, Germany    Indirect Shareholder

 

- 41 / 42 -



--------------------------------------------------------------------------------

Exhibit 24.6:

“Principles of Participations in Technology Companies” by KfW

 

- 42 / 42 -